NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       ________

                                      No. 11-2632
                                      _________


                              DARNELL PITTMAN, SR.,
                                            Appellant

                                           v.

                                    B. A. BLEDSOE

                                       ________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                               (D.C. No. 3-10-cv-00645)
                    District Judge: Honorable Richard P. Conaboy
                                       _______

                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 13, 2011

                   Before: SLOVITER, VANASKIE, Circuit Judges
                            and STENGEL, * District Judge

                               (Filed: February 17, 2012)
                                         ______

                                       OPINION
                                        ______



STENGEL, District Judge.


   *
    Hon. Lawrence F. Stengel, United States District Court for the Eastern District of
Pennsylvania, sitting by designation.
       Darnell Pittman appeals from an Order of the United States District Court for the

Middle District of Pennsylvania denying two petitions for writs of habeas corpus filed

pursuant to 28 U.S.C. § 2241. The petitions involve disciplinary proceedings stemming

from two separate incidents that occurred in 2009, while Pittman was incarcerated at the

U.S. Penitentiary – Canaan. For the reasons below, we will affirm.

       In the first incident, Pittman was charged with “assaulting any person.” According

to the associated incident report, a correctional officer was injured while trying to un-cuff

Pittman through the food slot box of his cell. The report provides the following details:

              While on duty as SHU 4 officer I was assisting in
              escorting inmate Pittman back to his cell. Inmate Pittman
              was asked to place his hands and wrists through the
              wicket to remove the handcuff restraints upon entering
              cell 101. After removing the first cuff on inmate
              Pittman’s left hand he violently pulled away from the
              wicket with his right hand and pulled me toward the
              wicket ripping the handcuffs out of my hand. The
              handcuff key was broken off inside the handcuffs.

       In the second incident, Pittman was charged with “assaulting any person” and

“insolence towards a staff member,” while being escorted from a suicide watch cell to a

dental examination. The associated incident report indicates:

               On 2-11-2009 at approximately 9:20 AM while
               restraining i/m Pittman, D. #30282-160 in preparation to
               take him from suicide watch cell to the dental area for a
               dental examination he told LT. Trentley he had to use the
               rest room. I/m Pittman had his blanket wrapped around
               his waist. I removed the blanket before placing him in
               the restroom and as the door was being shut he turned
               around and called me a nigger and spit on me. I was spat
               on my face and upper chest.
       In his habeas petitions, Pittman argued that (1) he was denied procedural due

process because he was not provided a preliminary hearing before the Unit Disciplinary


                                              2
Committee, or a disciplinary hearing before a Disciplinary Hearing Officer; (2) these

denials of hearings prevented him from presenting witness testimony and certain

documentary evidence; and (3) he has been prejudiced because he was sanctioned with a

loss of twenty-seven days of good time, he received thirty days of disciplinary

segregation, and a loss of commissary privileges for 180 days.

       In its response to the petitions, the Bureau of Prisons presented evidence in an

attempt to establish that Pittman had not been denied those hearings, but rather refused to

attend them. In fact, the Bureau insisted that Pittman not only refused to attend the

hearings, he refused to sign the waiver of attendance when presented with it in his cell.

The Magistrate Judge issued a Report and Recommendation recommending the petitions

be denied, which the District Court declined to adopt, finding that certain reports in the

record were inconsistent and the Bureau’s account of what happened was implausible.

The court also found that the documentation provided by Pittman was sufficient to

present a factual dispute about whether Pittman was given the opportunity to present

witnesses and have a staff representative, and whether he made those requests at the

hearing before the Disciplinary Hearing Officer. The court consolidated the two petitions

under the same case number, and remanded the case to the Magistrate Judge for further

proceedings.

       The Magistrate Judge appointed the Federal Community Defender Association to

represent Pittman, and scheduled an evidentiary hearing for February 24, 2011. Before

the hearing took place, however, the Bureau of Prisons conducted administrative re-

hearings for both challenged disciplinary incidents. The Unit Hearings occurred on



                                             3
January 14, 2011 where the Warden assigned a staff representative to assist Pittman at the

disciplinary hearings which were held on January 31, 2011.

       After the hearing on the “handcuff incident,” the Disciplinary Hearing Officer

found Pittman guilty of assaulting the correctional officer, relying on the correctional

officer’s statement and noting that the officer had no reason to lie while Pittman did. The

Hearing Officer also relied on supporting memos from other correctional officers and

medical documentation supporting the correctional officer’s injury. Finally, the Hearing

Officer relied upon Pittman’s own statement that “When one of the cuffs was removed, I

took advantage and admit that I did in fact pull away which caused the officer’s injury to

his hand.”

       At the disciplinary hearing for the “spitting incident,” Pittman denied spitting on

the correctional officer and using a racial slur. The Disciplinary Hearing Officer,

however, found otherwise, again observing that the correctional officer had no reason to

lie while Pittman did.

       Over Pittman’s objection, the Magistrate Judge granted the Bureau of Prisons’

motion to cancel the evidentiary hearing, finding that the re-hearings had caused the

issues involving possible due process violations in the initial misconduct proceedings to

have become moot. The Magistrate Judge ordered counsel to submit a brief in support of

a grant of habeas relief or to file an amended petition. Pittman filed an amended petition

and supporting brief to which the Bureau of Prisons responded.

       The Magistrate Judge recommended that the amended habeas petition be denied

because Pittman had received the due process rights afforded by Wolff v. McDonnell,

418 U.S. 539, 556 (1974), and Superintendent v. Hill, 472 U.S. 445 (1985). The
                                             4
Magistrate Judge also found that Pittman’s claim of prejudice caused by the delay in

having the second hearing did not rise to a due process violation. Following a de novo

review, the District Court overruled Pittman’s timely-filed objections and denied the

amended habeas petition, finding that there were no Wolff or Hill due process violations,

that the delay did not amount to a due process violation, and that there was some

evidence in the record to support the decisions of the Hearing Officer. Pittman appealed.

       We have appellate jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), and

“exercise plenary review over the District Court’s legal conclusions and apply a clearly

erroneous standard to its findings of fact.” O’Donald v. Johns, 402 F.3d 172, 173 n.1 (3d

Cir. 2005) (per curiam); see also United States v. Friedland, 83 F.3d 1531, 1542 (3d Cir.

1996) (“review of the district court’s Order denying . . . relief under 28 U.S.C. § 2241 is

plenary”). A complaint challenging the loss of good-time credits is cognizable under §

2241. Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008).

       Pittman concedes that the administrative re-hearings offered a certain measure of

satisfaction of the procedural requirements. He argues, however, that the two-year delay

in affording him the constitutionally required administrative procedure in connection with

the disciplinary infractions constituted a denial of due process. Pittman contends that the

delay resulted in a loss of evidence, including videotapes of the two incidents, the release

from prison of one of his potential witnesses, and the inability of another potential

witness to recall the incident.

       The Bureau of Prisons is responsible for administering the Federal Prison System

which includes the discipline of inmates. See 18 U.S.C. § 4042. Prison disciplinary

proceedings are not treated the same as a criminal prosecution, and the entire range of
                                             5
rights due a defendant in a criminal proceeding does not apply in prison disciplinary

proceedings. Wolff, 418 U.S. at 556. Prisoners are, however, guaranteed certain due

process protections, especially when faced with the loss of good time credits against their

prison sentence as a result of prison misconduct. Id. at 564-565. The minimum required

protections include: (1) advance written notice of the disciplinary charges; (2) an

opportunity, when consistent with institutional safety and correctional goals, to call

witnesses and present documentary evidence in the prisoner’s defense; and (3) a written

statement by the factfinder of the evidence relied on and the reasons for the disciplinary

action. Hill, 472 U.S. at 454 (citing Wolff, 418 U.S. at 563-567). Revocation of good

time does not comport with “the minimum requirements of procedural due process,”

unless the findings of the prison disciplinary board are supported by “some evidence in

the record.” Id. Thus, the decision of a Disciplinary Hearing Officer is entitled to

considerable deference by a reviewing court. If there is “some evidence” to support the

decision of the hearing examiner, the court must reject any evidentiary challenge

presented by the prisoner. Id. at 457.

       We agree with the District Court that Pittman was afforded the protections

required for procedural due process in the context of prison disciplinary hearings and that

the delay in conducting the re-hearings did not violate Pittman’s due process rights.

Pittman himself concedes that he was afforded the assistance of a staff representative, the

right to present witness testimony, and the right to present documentary evidence.

Furthermore, there exists some evidence in the record to support the decisions of the

Disciplinary Hearing Officer. In finding that Pittman had committed the offense charged

in the “handcuff incident,” the Hearing Officer based his decision upon the statement of
                                             6
the correctional officer. He also took into consideration Pittman’s admission that he had

taken advantage of the situation in which one of his hands was handcuffed when he

pulled away causing injury to the officer’s hand. In finding that Pittman had committed

the offenses charged in the “spitting incident,” the Hearing Officer also based his

decision upon the statement of the correctional officer, finding that the officer was

credible because he had no reason to lie about the incident and Pittman did.

       We also agree with the District Court that Pittman was not prejudiced by the

delay. Pittman’s contentions lack any proof that the delay in conducting the re-hearings

played any role in the outcome of the disciplinary adjudications. One of Pittman’s

potential witnesses indicated that he did not know anyone by the name “Pittman,” but had

he been provided with a nickname or some additional information, he might have had

“something to say.” The witness had no recollection of the “handcuff incident,” contrary

to Pittman’s contention. In addition, Pittman complains that another potential witness

was released from prison approximately ten months after the “handcuff incident” and was

therefore unavailable at the re-hearing. The District Court properly found that the Bureau

of Prisons should not be held to have prejudiced Pittman by the unavailability of a

potential witness where Pittman did not mention the witness by name in his habeas

petition. Pittman also claimed that a fellow inmate had witnessed the “spitting incident.”

That witness testified, however, that he was not physically in the area of the “spitting

incident,” and therefore observed nothing. Thus, the passage of time would have had no

bearing on this witness’s testimony. In addition, as found by the District Court, there was

no evidence that Pittman had requested that witness testimony or any evidence be

presented on his behalf at the original hearings held within weeks of the incidents. No
                                             7
colorable showing was offered that the putative witnesses would have provided testimony

that could have caused a different adjudication had the delay not occurred.

       Finally, Pittman insists that prison video cameras recorded both of the incidents on

videotape but the delay resulted in the videotape’s unavailability. The District Court

properly found, however, that such evidence did not exist, and based its finding on

uncontroverted reports from the prison staff describing the limited capability of the fixed

cameras near where the incidents occurred. These reports showed that it was impossible

for the video cameras to have captured the incidents. The passage of time would thus

have had no impact on this lack of evidence.

       For the foregoing reasons, we will affirm the Order of the District Court.




                                             8